DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-32 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2019, 04/15/2019, and 09/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 17-24 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over in view Hawkes et al. (US Patent Application Publication No. 2013/0243194 A1) listed in IDS dated 01/10/2019 hereinafter Hawkes in view of Bass et al. (US Patent No. 4,649,233) listed in IDS dated 04/15/2019 hereafter Bass.


a memory (para 0056, RAM/ROM); and 
a processor (para 0056, processor) coupled to the memory and configured with processor-executable instructions to perform operations comprising: 
selecting elements from an ephemeral shared data set stored in the computing device and in an access point (Fig. 1, access point 108) (para 0024); 
generating a rule set indicating the selected elements (para 0024); 
sending the generated rule set to the access point (para 0024, generate a shared master secret, and generate a set of shared ephemeral key data to encode exchanges associated with an access point and at least one station; wherein at least one message is encoded based on at least the shared master secret and the set of shared ephemeral key data), but does not explicitly disclose generating a first dynamic session key based on the selected elements; receiving a second dynamic session key from the access point; determining whether the first dynamic session key matches the second dynamic session key; and determining that the access point is authenticated in response to determining that the first dynamic session key matches the second dynamic session key. However, Bass discloses generating a first dynamic session key based on the selected elements (col. 2, lines 12-23); receiving a second dynamic session key from the access point (col. 2, lines 12-23); determining whether the first dynamic session key matches the second dynamic session key (col. 2, lines 12-23); and determining that the access point is authenticated in response to determining that the first dynamic session key matches the second dynamic session key (col. 2, lines 12-23, establishing a 

Regarding Claims 2, 10, 18, and 26, the combination of Hawkes and Bass discloses the computing device of claim 1, wherein the processor is configured with processor-executable instructions to perform operations such that selecting elements from an ephemeral shared data set stored in the computing device and in the access point is performed in response to one of sending a handshake request to the access point and receiving a handshake request from the access point (Hawkes, para 0024-0025 and claim 8).

Regarding Claims 3, 11, 19, and 27, the combination of Hawkes and Bass discloses the computing device of claim 1, wherein the processor is configured with processor-executable instructions to perform operations further comprising: enabling communication with the access point in response to determining that the access point is authenticated (Hawkes, para 0024-0025 and claim 8).


Regarding Claims 5, 13, 21, and 29, the combination of Hawkes and Bass discloses the computing device of claim 4, wherein the processor is configured with processor-executable instructions to perform operations further comprising: preventing communication with the access point in response to determining that the access point is not authenticated (Hawkes, para 0024-0025 and claim 8).

Regarding Claims 6, 14, 22, and 30, the combination of Hawkes and Bass discloses the computing device of claim 1, wherein the processor is configured with processor-executable instructions to perform operations further comprising: selecting second elements from a second ephemeral shared data set stored in the computing 

Regarding Claims 7, 15, 23, and 31, the combination of Hawkes and Bass discloses the computing device of claim 6 above, but does not explicitly disclose determining that the second computing device is authenticated in response to determining that the attempted decryption was successful. However, Bass discloses determining that the second computing device is authenticated in response to determining that the attempted decryption was successful (Bass, col. 14, lines 47-52). Therefore, it would have been obvious to one of ordinary skill in the art before the 

Regarding Claims 8, 16, 24, and 32, the combination of Hawkes and Bass discloses the computing device of claim 6 above, but does not explicitly disclose encrypting a communication using the first result in response to determining that the attempted decryption was successful; and sending the encrypted communication to the second computing device via the access point. However, Bass discloses encrypting a communication using the first result in response to determining that the attempted decryption was successful; and sending the encrypted communication to the second computing device via the access point (Bass, col. 14, lines 47-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify teachings of Hawkes to include encrypting a communication using the first result in response to determining that the attempted decryption was successful; and sending the encrypted communication to the second computing device via the access point as taught by Bass in order to authenticate nodes/user and protect data flow between nodes (Bass, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/BAOTRAN N TO/          Primary Examiner, Art Unit 2435